Exhibit 10.44

 

ASSIGNMENT AND ASSUMPTION AGREEMENT
(Lease Agreement)

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into this 6th day
of June, 2000, by and among (i) HILTON HOTELS CORPORATION, a Delaware
corporation, and FLAMINGO HILTON RIVERBOAT CASINO, L.P., a Missouri limited
partnership and assignee by assignment from Hilton Hotels Corporation
(collectively, “Assignor”), (ii) ISLE OF CAPRI CASINOS, INC., a Delaware
corporation (“Assignee”), and (iii) IOC-KANSAS CITY, INC., a Missouri
corporation and affiliate of Assignee (“Operating Assignee”).

 

Recitals

 

A.          The Port Authority of Kansas City, Missouri (the “Port Authority”)
and Hilton Hotels Corporation (“HHC”) are parties to an Amended and Restated
Lease Agreement dated as of August 21, 1995, as thereafter amended (the
“Lease”), a true, correct and complete copy of which is attached as Schedule A
hereto.

 

B.           The interest of HHC under the Lease Agreement was assigned (i)
pursuant to that certain Lessee’s Assignment and Assumption Agreement dated
August 9, 1996 by and between HHC and Hilton Kansas City Corporation, a Missouri
corporation (“HKCC”), whereby HHC transferred all its right, title, and interest
in and to the Lease to HKCC; and (ii) pursuant to that certain Blanket
Conveyance, Bill of Sale, and Assignment and Assumption Agreement dated August
9, 1996 by and between HKCC and Flamingo Hilton Riverboat Casino, L.P.
(“Flamingo Hilton”), whereby HKCC transferred all its right, title, and interest
in and to the Lease to Flamingo Hilton.

 

C.           Assignor now desires to assign and transfer all right, title and
interest in the Lease to Assignee, while remaining liable for any and all
liabilities and obligations previously accrued or hereafter accruing pursuant to
the Lease.

 

D.          Assignee desires to accept such assignment, and thereafter to assign
and transfer to Operating Assignee all right, title and interest in the Lease
held by Assignee

 

Agreement

 

NOW, THEREFORE, in consideration of the above premises, the mutual covenants and
agreements stated herein and stated in the Asset Sale Agreement dated as of
February 8, 2000, by and among Assignor, as sellers, and Assignee and Operating
Assignee, as purchasers (the “Asset Sale Agreement”), as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

 

1.             Assignment.         Effective upon (a) the consummation of the
transactions contemplated by the Asset Sale Agreement, (b) the execution of the
Consent (as defined below), and (c) the issuance of a license by the Missouri
Gaming Commission to Operating Assignee to conduct gaming operations on the
property which is subject to the Lease (collectively, the “Closing”), Assignor
does hereby irrevocably assign, transfer, sell, deliver and convey unto
Assignee, its successors and assigns, all of Assignor’s right, title and
interest in and to the Lease,

 

--------------------------------------------------------------------------------


 

as of the close of business on the day on which the Closing occurs, free and
clear of any lien, charge, claim or encumbrance, except as set forth on Schedule
B attached hereto and incorporated herein by this reference. Subject to and upon
the occurrence of the Closing, Assignee hereby accepts the assignment of the
Lease pursuant to the terms of this Assignment and Assumption Agreement. The
parties hereto acknowledge and agree that this Assignment (and Assumption
Agreement shall not become effective and shall be of no legal force or effect
unless and until the Closing occurs.

 

2.             Assumption of Liabilities.

 

(a)           Assignee hereby assumes responsibility to faithfully and
punctually perform, satisfy and discharge all of the duties, obligations, terms,
conditions, covenants and liabilities arising or accruing after the date of the
Closing that Assignor is otherwise bound to perform, discharge or otherwise
satisfy under the Lease, including without limitation, pursuant to Section 18.04
(B) (viii) (b) and (c) of the Lease regarding (i) the use of the “Demised
Premises” (as that term is defined in the Lease) in accordance with the
restrictions set forth in the Lease and (ii) the payment of “Rent” (as that term
is defined in the Lease). Assignor does hereby agree to indemnify, defend and
hold Assignee harmless from any loss (including without limitation attorneys’
fees and costs), claim or cause of action arising or accruing under or in
connection with any of the following: (i) the Lease based upon events, acts or
omissions that occurred on or before the date of the Closing; (ii) any future
written assignments executed and delivered by and between Assignor and Assignee
based upon events, acts or omissions that occurred on or before the date of the
Closing; or (iii) the failure of Assignor to perform its obligations under this
Assignment and Assumption Agreement. Assignee does hereby agree to indemnify,
defend and hold Assignor harmless from any loss (including without limitation
attorneys’ fees and costs), claim or cause of action arising or accruing under
or in connection with any of the following: (i) the Lease based upon events,
acts or omissions that occurred after the date of the Closing; (ii) any future
written assignments executed and delivered by and between Assignee and Assignor
based upon events, acts or omissions that occurred after the date of the
Closing; or (iii) the failure of Assignee or Operating Assignee to perform their
respective obligations under this Assignment and Assumption Agreement.

 

(b)           Notwithstanding any other provision of this Assignment and
Assumption Agreement to the contrary, Assignor shall remain liable to the Port
Authority in connection with the performance of all liabilities and obligations
under the Lease to the same extent as if this Assignment and Assumption
Agreement had not been executed. The foregoing sentence does not, however, in
any way relieve (i) Assignee or Operating Assignee from the liabilities and
obligations that each owes to Assignor which are set forth in this Assignment
and Assumption Agreement or (ii) Assignor from the liabilities and obligations
that it owes to Assignee and Operating Assignee which are set forth in this
Assignment and Assumption Agreement.

 

3.             Further Assignment to Operating Subsidiary of Assignee

 

(a)           Subject to the occurrence of the Closing, Assignee does hereby
irrevocably assign, transfer, sell, deliver and convey unto Operating Assignee,
its successors and assigns, all its right, title and interest in and to the
Lease, as of the close of business on the day the Closing occurs, free and clear
of any lien, charge, claim or encumbrance, except asset forth on Schedule B
attached hereto and incorporated herein by this reference. Subject to and upon
the

 

2

--------------------------------------------------------------------------------


 

occurrence of the Closing, Operating Assignee hereby accepts the assignment of
the Lease pursuant to the terms of this Assignment and Assumption Agreement.

 

(b)           Assignor hereby acknowledges and consents to the assignment,
transfer, sale, delivery and conveyance by Assignee to Operating Assignee of all
right, title and interest in the Lease that has been assigned to Assignee
pursuant to Section 1 of this Assignment and Assumption Agreement.

 

(c)           Operating Assignee hereby assumes responsibility to faithfully and
punctually perform, satisfy and discharge all of the duties, obligations, terms,
conditions, covenants and liabilities arising or accruing after the date of the
Closing that Assignee is otherwise bound to perform, discharge or otherwise
satisfy under the Lease (as a result of the terms and conditions of this
Assignment and Assumption Agreement), including without limitation, pursuant to
Section 18.04 (B) (viii) (b) and (c) of the Lease regarding (i) the use of the
“Demised Premises” (as that term is defined in the Lease) in accordance with the
restrictions set forth in the Lease and (ii) the payment of the “Rent” (as that
term is defined in the Lease). Assignor does hereby agree to indemnify, defend
and hold Operating Assignee harmless from any loss (including without limitation
attorneys’ fees and costs), claim or cause of action arising or accruing under
or in connection with any of the following: (i) the Lease based upon events,
acts or omissions that occurred on and before the date of the Closing; (ii) any
future written assignments executed and delivered by and between Assignor and
Assignee based upon events, acts or omissions that occurred on or before the
date of the Closing; or (iii) the failure of Assignor to perform its obligations
under this Assignment and Assumption Agreement. Operating Assignee does hereby
agree to indemnify, defend and hold Assignor harmless from any loss (including
without limitation attorneys’ fees and costs), claim or cause of action arising
or accruing under or in connection with any of the following: (i) the Lease
based upon events, acts or omissions that occurred after the date of the
Closing; (ii) any future written assignments by and between Operating Assignee
and Assignor based upon events, acts or omissions that occurred after the date
of the Closing; or (iii) the failure of Operating Assignee or Assignee to
perform their respective obligations under this Assignment and Assumption
Agreement.

 

(d)           Notwithstanding any other provision of this Assignment and
Assumption Agreement to the contrary, Assignee shall remain liable to the Port
Authority and Assignor in connection with the performance of all liabilities and
obligations under the Lease to the same extent as if the further assignment
pursuant to this Section 3 had not been made. The foregoing sentence does not,
however, in any way relieve (i) Assignor from the liabilities and obligations
that it owes to Assignee and Operating Assignee which are set forth in this
Assignment and Assumption Agreement or (ii) Assignee or Operating Assignee from
the liabilities and obligations that each owe to Assignor which are set forth in
this Assignment and Assumption Agreement.

 

3

--------------------------------------------------------------------------------


 

4.             Representations, Warranties and Covenants of Assignor.

 

(a)           Assignor, as of the date of the Closing, does hereby represent and
warrant to Assignee and Operating Assignee as follows:

 

(i)            Assignor has complete and unrestricted power and authority to
sell, assign, and transfer all its right, title and interest in the Lease as
contemplated by this Assignment and Assumption Agreement, and such sale;
assignment and transfer does not and will not require the consent or approval of
any third party or government entity, except for the prior written consent of
the Port Authority, which written consent is set forth in the Acknowledgment,
Consent and Estoppel Certificate (the “Consent”) attached hereto as Exhibit 1
and incorporated herein by reference.

 

(ii)           Neither the execution and delivery of this Assignment and
Assumption Agreement nor compliance with the terms hereof on the part of
Assignor will violate the Articles of Incorporation or Bylaws, or the
Certificate of Limited Partnership or Partnership Agreement, as the case may be,
of Assignor, breach any governmental law, statute or regulation, or conflict
with or result in the breach of any of the terms, conditions or provisions of
any agreement or instrument to which Assignor is a party or by which it is or
may be bound, or constitute a default thereunder, or result in the creation or
imposition of any lien, claim, charge, or encumbrance. Except as set forth in
Schedule C attached hereto and incorporated herein by this reference, Assignor
has no knowledge of any fact or condition regarding or involving the Demised
Premises (as defined in the Lease) or any of Assignor’s duties and obligations
under the Lease that constitute a violation or breach of any law, statute,
ordinance, regulation, order, contract or other agreement including, without
limitation, environmental laws and regulations.

 

(iii)          Assignor has all necessary corporate power and authority to enter
into this Assignment and Assumption Agreement, and has taken all corporate
action necessary to make this Assignment and Assumption Agreement enforceable
upon Assignor in accordance with its terms.

 

(iv)          A true, correct and complete copy of the Lease, and all amendments
thereto, are attached hereto as Schedule A. The Lease has not been amended or
modified, except as set forth on Schedule A attached hereto and incorporated
herein by this reference. The Lease, as amended or modified, is in full force
and effect and constitutes the legal, valid and binding obligation of all of the
parties thereto and is enforceable in accordance with its terms.

 

(v)           Except as set forth in Schedule D attached hereto and incorporated
herein by this reference, no event has occurred and no condition exists that,
with the giving of notice or the lapse of time or both, could constitute a
default by Assignor under the Lease or, to Assignor’s best knowledge after due
and diligent inquiry, by the Port Authority. Assignor has no present intention
to bring an action or otherwise attempt to enforce any alleged nonperformance or
breach of

 

4

--------------------------------------------------------------------------------


 

any provision of the Lease Except as set forth in Schedule E attached hereto and
incorporated herein by this reference, Assignor has no existing defenses or
offsets against the enforcement of the Lease by the Port Authority, and knows of
no other parties who are not signatories to the Lease who possess or may assert
rights under or in connection with the Lease.

 

(vi)          Except as set forth in Schedule F attached hereto and incorporated
herein by this reference, the Lease and the Development Agreement dated as of
March 12, 1993 by and between the Port Authority and HHC (the “Development
Agreement”), as thereafter amended, are the only agreements, written or oral,
entered into between the Port Authority and Assignor.

 

(b)           Assignor covenants and agrees as follows:

 

(i)            Assignor has not and will not assign the whole or any part of its
right, title and interest hereby assigned to any person other than Assignee.

 

(ii)           Assignor shall forthwith notify Assignee and Operating Assignee
in writing of any default (or any event or occurrence that, but for the giving
of notice or the passage of time, or both, would constitute a default) under the
Lease of which it has knowledge or any assertion made to Assignor by any other
party to the Lease that circumstances have arisen that may pen-nit or result in
a breach or the cancellation of the Lease.

 

5.             Representations and Warranties of Assignee.

 

(a)           Assignee, as of the date of the Closing, does hereby represent and
warrant to Assignor as follows:

 

(i)            Assignee has complete and unrestricted power and authority to
sell, assign, and transfer its right, title and interest in the Lease as
contemplated by this Assignment and Assumption Agreement.

 

(ii)           Neither the execution and delivery of this Assignment and
Assumption Agreement nor compliance with the terms hereof on the part of
Assignee will violate the Articles of Incorporation or Bylaws of Assignee,
breach any governmental law, statute or regulation, or conflict with or result
in the breach of any of the terms, conditions or provisions of any agreement or
instrument to which Assignee is a party or by which it is or may be bound, or
constitute a default thereunder, or result in the creation or imposition of any
lien, claim, charge or encumbrance.

 

(iii)          Assignee has all necessary corporate power and authority to enter
into this Assignment and Assumption Agreement and has taken all corporate action
necessary to make this Assignment and Assumption Agreement enforceable upon
Assignee in accordance with its terms.

 

(b)           Assignee covenants and agrees that Assignee will not assign the
whole or any part of its right, title and interest hereby assigned to any person
or entity other than

 

5

--------------------------------------------------------------------------------


 

Operating Assignee, without the prior written consent of the Port Authority and
Assignor, which consent shall not be unreasonably withheld. Assignor
acknowledges and agrees that, for purposes of this subsection (b) of this
Section 5, consent shall be deemed “unreasonably withheld” if the proposed
assignee, in the Assignor’s reasonable opinion, is financially capable of
performing and satisfying in full each of its respective obligations pursuant to
the Lease and Assignor withholds its consent.

 

6.             Representations and Warranties of Operating Assignee. Operating
Assignee, as of the date of the Closing, does hereby represent and warrant to
the Assignor as follows:

 

(a)           Neither the execution and delivery of this Assignment and
Assumption Agreement nor compliance with the terms hereof on the part of
Operating Assignee will violate the Articles of Organization or Operating
Agreement of Operating Assignee, breach any governmental law, statute or
regulation, or conflict with or result in the breach of any of the terms,
conditions or provisions of any agreement or instrument to which Operating
Assignee is a party or by which it is or may be bound, or constitute a default
thereunder, or result in the creation or imposition of any lien, claim, charge
or encumbrance.

 

(b)           Operating Assignee has all necessary corporate power and authority
to enter into this Assignment and Assumption Agreement, and has taken all
corporate action necessary to make this Assignment and Assumption Agreement
enforceable upon Operating Assignee in accordance with its terms.

 

7.             Further Action.

 

(a)           Assignor, Assignee and Operating Assignee agree that each shall
execute and deliver, or cause to be executed and delivered from time to time,
such instruments, documents, agreements, consents and assurances and take such
other action as the other parties reasonably may require to more effectively
assign and transfer to and vest in such parties the rights and assets assigned
hereunder. Assignor, Assignee and Operating Assignee agree to promptly remit and
send to such parties any and all payments, funds, assets, notices, reports and
other documents and information received by each party, its agents or
representatives as a direct or indirect result of its rights in, or with respect
to, the Lease.

 

(b)           If any right or asset hereby assigned or transferred shall for any
reason be nonassignable or not enforceable by Assignee or Operating Assignee,
Assignor shall take such action to enforce the same or to obtain the benefits
thereof for Assignee and/or Operating Assignee as Assignee or Operating Assignee
may reasonably direct, but at the sole expense and risk of Assignee and
Operating Assignee, and Assignor will deliver to Operating Assignee any amounts
received by it on account of any such claim, right or chose in action after
deducting any reasonable expenses incurred by Assignor in taking such action
that have not been paid or reimbursed by Assignee or Operating Assignee

 

8.             General.

 

(a)           This Assignment and Assumption Agreement cancels and supersedes
all previous agreements (other than the Asset Sale Agreement) relating to the
subject matter of this Assignment and Assumption Agreement, written or oral,
between the parties hereto and, together with the relevant provisions of the
Asset Sale Agreement, contains the entire understanding of

 

6

--------------------------------------------------------------------------------


 

the parties hereto and shall not be amended, modified or supplemented in any
manner whatsoever except as otherwise provided herein or in writing signed by
each of the parties hereto.

 

(b)           Neither this Assignment and Assumption Agreement, nor any of the
rights, duties or obligations of Assignor hereunder, may be assigned either
voluntarily or by operation of law or otherwise delegated by Assignor without
the prior written consent of the Assignee and Operating Assignee, and any
attempted assignment that is not in conformity herewith shall be null and void.
This Assignment and Assumption Agreement shall be binding upon, and inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

 

(c)           This Assignment and Assumption Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute one agreement which is binding upon all the parties
hereto, notwithstanding that all parties are not signatories to the same
counterpart.

 

(d)           Any notice, request, consent or communication under this
Assignment and Assumption Agreement shall be effective only if it is in writing
and personally delivered or sent by (i) certified mail, postage prepaid, (ii)
nationally recognized express delivery service with delivery confirmed or (iii)
telexed or telecopies with receipt confirmed, addressed as follows:

 

If to Assignor:

 

Name:

 

 

With Copy To:

 

 

 

Flamingo Hilton Riverboat Casino, L.P.

 

Park Place Entertainment Corp.

c/o Hilton Hotels Corporation

 

3930 Howard Hughes Pkwy.

9336 Civic Center Drive

 

Las Vegas, NV 89109

Beverly Hills, CA 90210

 

ATTN: Clive S. Cummis

ATTN: Thomas E. Gallagher

 

Executive Vice President and

Executive Vice President,

 

General Counsel

General Counsel and Secretary

 

FAX: 702-699-5107

FAX: 310-205-7677

 

and to

 

 

Scott LaPorta

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

FAX: 702-699-5190

 

7

--------------------------------------------------------------------------------


 

If to Assignee:

 

Name:

 

 

 

Isle of Capri Casinos, Inc.

 

2200 Corporate Blvd, N.W., Suite 310

 

Boca Raton, FL 33431

 

ATTN:

Allan Solomon

 

Executive Vice President and General Counsel

 

FAX: 561-995-6665

 

If to Operating Assignee:

 

Name:

 

 

 

 

 

IOC-KANSAS CITY, INC.

 

 

C/o Isle of Capri Casinos, Inc.

 

 

2200 Corporate Blvd., N.W., Suite 310

 

 

Boca Raton, FL 33431

 

 

ATTN:

Allan Solomon

 

 

Executive Vice President and General Counsel

 

 

FAX: 561-995-6665

 

 

or such other persons and/or addresses as shall be furnished in writing by any
such party, and shall be deemed to have been given as of the date so personally
delivered or received.

 

(e)                                  This Assignment and Assumption Agreement
and all rights and obligations of the parties hereunder shall be governed by,
and construed and interpreted in accordance with, the laws of the State of
Missouri applicable to agreements made and to be performed entirely within such
State, including all matters of enforcement, validity and performance.

 

(f)                                    Assignor, Assignee and Operating Assignee
acknowledge and agree that the provisions set forth in the Consent pertaining or
otherwise applicable to Assignor, Assignee and/or Operating Assignee, as the
case may be, are true and correct and will be relied upon by the Port Authority
in executing and delivering the Consent, and Assignor, Assignee and Operating
Assignee agree to be bound by such applicable provisions of the Consent.

 

(g)                                 Assignor, Assignee and Operating Assignee
acknowledge and agree that the Port Authority shall be a third party beneficiary
of this Assignment and Assumption Agreement, and shall have the right to enforce
any such terms and conditions hereof in such capacity.

 

8

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Lease Agreement)

 

IN WITNESS WHEREOF, the parties hereto have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

 

ASSIGNOR:

 

 

 

HILTON HOTELS CORPORATION

 

 

 

 

 

By:

/s/ Matthew J. Hart

 

Print Name:

Matthew J. Hart

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Lease Agreement)

 

IN WITNESS WHEREOF, the parties hereto have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

 

FLAMINGO HILTON RIVERBOAT

 

CASINO, L.P.

 

 

 

By: Hilton Kansas City Corp., General Partner

 

 

 

 

 

By:

  /s/ Wallace R. Barr

 

Print Name:

  Wallace R. Barr

 

Title:

  President and Secretary

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Lease Agreement)

 

IN WITNESS WHEREOF, the parties hereto have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

 

ASSIGNEE:

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

/s/ Allan B. Solomon

 

Print Name:

 

Allan B. Solomon

 

Title:

 

Exec. Vice President

 

11

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Lease Agreement)

 

IN WITNESS WHEREOF, the parties hereto have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

 

OPERATING ASSIGNEE:

 

 

 

IOC-KANSAS CITY, INC.

 

 

 

By:

/s/ Allan B. Solomon

 

Print Name:

 

Allan B. Solomon

 

Title:

 

Exec. Vice President

 

12

--------------------------------------------------------------------------------